Exhibit 10.3

 

STOCKHOLDER SUPPORT AGREEMENT

 

This Stockholder Support Agreement (this “Agreement”) is made as of August 12,
2019 by and among Atlas Technical Consultants Holdings LP, a Delaware limited
partnership (“Seller”), Boxwood Sponsor LLC, a Delaware limited liability
company (“Sponsor”), and the parties listed as signatories to this Agreement (a
“Stockholder”). Seller, Sponsor are sometimes individually referred to in this
Agreement as a “Party” and collectively as the “Parties”.

 

WHEREAS, the Stockholders are stockholders of Boxwood Merger Corp., a Delaware
corporation (“Parent”);

 

WHEREAS, Parent, Seller, Atlas TC Holdings LLC (“Holdings”), Atlas TC Buyer LLC
(the “Buyer”) and Atlas Intermediate Holdings LLC, a Delaware limited liability
company (“Company”), propose to enter into a unit purchase agreement, dated as
of the date hereof (as the same may be amended from time to time, the “Purchase
Agreement”), pursuant to which, upon the terms and subject to the conditions set
forth therein, Buyer will acquire a certain number of the equity interests of
Company (such transaction, together with the other transactions contemplated by
the Purchase Agreement, the “Transactions”); and

 

WHEREAS, as a condition to its willingness to enter into the Purchase Agreement,
Seller has required that each Stockholder execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and intending to be legally bound hereby, each of the
undersigned hereby agree as follows:

 



 

This Stockholder Support Agreement (this “Agreement”) is made as of August 12,
2019 by and among Atlas Technical Consultants Holdings LP, a Delaware limited
partnership (“Seller”), Boxwood Sponsor LLC, a Delaware limited liability
company (“Sponsor”), and the parties listed as signatories to this Agreement (a
“Stockholder”). Seller, Sponsor are sometimes individually referred to in this
Agreement as a “Party” and collectively as the “Parties”.

 

WHEREAS, the Stockholders are stockholders of Boxwood Merger Corp., a Delaware
corporation (“Parent”);

 

WHEREAS, Parent, Seller, Atlas TC Holdings LLC (“Holdings”), Atlas TC Buyer LLC
(the “Buyer”) and Atlas Intermediate Holdings LLC, a Delaware limited liability
company (“Company”), propose to enter into a unit purchase agreement, dated as
of the date hereof (as the same may be amended from time to time, the “Purchase
Agreement”), pursuant to which, upon the terms and subject to the conditions set
forth therein, Buyer will acquire a certain number of the equity interests of
Company (such transaction, together with the other transactions contemplated by
the Purchase Agreement, the “Transactions”); and

 

WHEREAS, as a condition to its willingness to enter into the Purchase Agreement,
Seller has required that each Stockholder execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and intending to be legally bound hereby, each of the
undersigned hereby agree as follows:

 

Section 1. Definitions. As used herein the term (a) “Beneficially Own”
(including its correlative meanings, “Beneficial Ownership”) has the meaning set
forth in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time, (b) “Voting Shares” means all securities of Parent
entitled to vote in the election of directors of Parent and Beneficially Owned
by any Stockholder, including any and all securities of Parent acquired and held
in such capacity subsequent to the date hereof, and (c) “Stockholder Material
Adverse Effect” means any occurrence, condition, change, development, event, or
effect that, individually or in the aggregate, prevents or materially impairs
the ability of Stockholder to consummate the transactions contemplated by this
Agreement. Capitalized terms used and not defined herein shall have the
respective meanings assigned to them in the Purchase Agreement.

 





 

 



 

Section 2. Representations and Warranties of Stockholder. Each Stockholder
hereby represents and warrants to the Seller, solely with respect to such
Stockholder and such Stockholder’s Beneficial Ownership of its, his or her
Parent Interests (as defined below), as follows:

 

(a) Organization; Authorization. If such Stockholder is not an individual, it is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated, formed, organized or constituted, and
and the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby are within such
Stockholder’s corporate, limited liability Parent or organizational powers and
have been duly authorized by all necessary corporate, limited liability company
or organizational actions on the part of such Stockholder. If such Stockholder
is an individual, such Stockholder has full legal capacity, right and authority
to execute and deliver this Agreement and to perform his or her obligations
hereunder. Each Stockholder has the power and authority to execute and deliver
this Agreement, to perform its, his or her obligations under this Agreement and
to consummate the transactions contemplated by this Agreement. This Agreement
has been duly authorized, executed and delivered by each Stockholder, and when
duly authorized, executed and delivered by such Stockholder, constitutes the
legal, valid and binding obligations of such Stockholder, enforceable against
such Stockholder in accordance with its terms (except as enforceability may be
limited by bankruptcy Laws, other similar Laws affecting creditors’ rights and
general principles of equity affecting the availability of specific performance
and other equitable remedies).

 

(b) Consents and Approvals; No Violation. None of the execution and delivery of
this Agreement, the performance by such Stockholder of his, her or its
obligations hereunder or the consummation of the transactions contemplated
hereby will (i) violate or result in any breach of such Stockholder’s Governing
Documents (as applicable), (ii) result in any material breach of, or constitute
a material default under (or constitute an event which with the giving of notice
or lapse of time, or both, would become a material default), or give to any
third party (other than a Governmental Entity) any right of termination,
consent, acceleration or cancellation of, or result in the creation of any Lien
on any of the assets of such Stockholder pursuant to any Contract to which such
Stockholder is a party or by which such assets are bound, or (iii) materially
violate or result in a material breach of any Law applicable to such
Stockholder. No approval of a Governmental Entity is required to be made or
obtained by such Stockholder in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby, except (A) as would not reasonably be expected to have a
material adverse effect on the ability of Buyer to consummate the Transactions
and (B) compliance with any applicable requirements of any applicable securities
Laws, whether federal, state or foreign.

 

(c) Litigation. As of the date of this Agreement, there is no Proceeding pending
or, to the knowledge of such Stockholder, threatened, against such Stockholder
before or by any Governmental Entity, which challenges or seeks an Order
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated by this Agreement or the performance by such
Stockholder of his, her or its obligations hereunder. For purposes of this
Section 2, “knowledge of such Stockholder” means the knowledge of the directors
and officers of such Stockholder if such Stockholder is not an individual.

 

(d) Ownership of Shares. Schedule A sets forth all Voting Shares and options,
warrants or other rights to acquire any additional securities of Parent
Beneficially Owned by each Stockholder as of the date of this Agreement
(collectively, the “Parent Interests”). (i) Each Stockholder Beneficially Owns
its, his or her Parent Interests free and clear of all Liens or any other
limitation or restriction affecting any such Parent Interest and (ii) there are
no options, warrants or other rights, agreements, arrangements or commitments of
any character to which such Stockholder is a party relating to the pledge,
acquisition, disposition, transfer or voting of Voting Shares and there are no
voting trusts or voting agreements with respect to the Parent Interests, except
for such encumbrances, rights, agreements, arrangements or commitments set forth
in the Third Amended and Restated Limited Liability Company Agreement of
Sponsor, effective as of November 15, 2018, as it may be amended from time to
time, and that certain Letter Agreement, dated November 15, 2018 (the “Letter
Agreement”), by and among Parent, members of the Parent’s board of directors
and/or management team signatories thereto, and the Sponsor. As of the date of
this Agreement, each Stockholder does not Beneficially Own or own of record any
Parent Interests other than the Parent Interests set forth on Schedule A.

 



2

 

 

(e) Brokerage Fees. Except as described on Schedule 5.3 of the Purchase
Agreement, no financial advisor, investment banker, broker, finder or other
similar intermediary is entitled to any fee or commission from the Parent,
Buyer, Company, Holdings or any of their respective Affiliates in connection
with the Purchase Agreement, the agreements ancillary thereto, this Agreement or
any of the respective transactions contemplated thereby and hereby, in each
case, based upon any arrangement or agreement made by or, to the knowledge of
such Stockholder, on behalf of such Stockholder, for which the Parent, Buyer,
Company, Holdings or any of their respective Subsidiaries would have any
Liabilities of any kind or nature.

 

(f) Affiliate Arrangements. Except as set forth on Schedule B attached hereto,
neither such Stockholder nor anyone related by blood, marriage or adoption to
such Stockholder, or to the actual knowledge of such Stockholder, any Person in
which such Stockholder has a direct or indirect legal, contractual or beneficial
ownership of 5% or greater, is party to, or has any rights with respect to or
arising from, any Contract with the Buyer or its Subsidiaries.

 

(g) Acknowledgement. Such Stockholder understands and acknowledges that each of
the Buyer and Seller is entering into the Purchase Agreement in reliance upon
such Stockholder’s execution and delivery of this Agreement.

 

Section 3. Agreement to Vote Shares; Irrevocable Proxy.

 

(a) During the term of this Agreement, each Stockholder (in such capacity and
not in any other capacity) irrevocably and unconditionally hereby agrees that at
any meeting (whether annual or special and each adjourned or postponed meeting)
of the stockholders of Parent, however called, or in connection with any written
consent of the stockholders of Parent, such Stockholders shall (i) appear at
such meeting or otherwise cause all of the Voting Shares Beneficially Owned by
such Stockholder (other than any securities underlying warrants of Parent that
have not been exercised as of such date) to be counted as present thereat for
purposes of calculating a quorum and (ii) vote or cause to be voted (including
by proxy or written consent, if applicable) all of the Voting Shares
Beneficially Owned by such Stockholder: (A) in favor of the Parent Stockholder
Voting Matters set forth in Parent’s proxy statement (including any proxy
supplements thereto) to be filed by Parent with the United States Securities and
Exchange Commission, (B) against (1) any proposal or offer from any Person
(other than Parent or any of its Affiliates) that is not a Parent Stockholder
Voting Matter concerning (x) a merger, consolidation, liquidation,
recapitalization, share exchange or other business combination transaction
involving Parent, (y) the issuance or acquisition of shares of capital stock or
other equity securities of Parent, or (z) the sale, lease, exchange or other
disposition of any significant portion of Parent’s properties or assets and (2)
any action, proposal, transaction or agreement that would reasonably be expected
to prevent or impair the ability of Parent to consummate the Transactions or the
fulfillment of Parent’s conditions to the consummation of the Transaction under
the Purchase Agreement, and (3) any action, proposal, transaction or agreement
that would or would reasonably be expected to result in a material breach in any
respect of any covenant, representation or warranty or any other obligation or
agreement of Parent contained in the Purchase Agreement, or of any Stockholder
contained in this Agreement, and (C) in favor of any proposal to adjourn or
postpone the Parent Stockholder Meeting to a later date if there are not
sufficient votes to approve the Parent Stockholder Voting Matters. For the
avoidance of doubt, each Stockholder shall retain at all times the right to vote
any Voting Shares Beneficially Owned in its sole discretion, and without any
other limitation, on any matters other than those explicitly set forth in this
Section 3 that are at any time or from time to time presented for consideration
to Parent’s Stockholders.

 



3

 



 

(b) Each Stockholder hereby appoints Seller and any designee of Seller
(determined in Seller’s sole discretion), as its proxies and attorneys-in-fact,
with full power of substitution and resubstitution, to vote or act by written
consent during the term of this Agreement with respect to the Voting Shares
solely in accordance with Section 3(a). This proxy and power of attorney is
given to secure the performance of the duties of Stockholder under this
Agreement. Each Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by Stockholder shall be irrevocable during
the term of this Agreement, shall be deemed to be coupled with an interest
sufficient in Law to support an irrevocable proxy. Each Stockholder represents
that any proxies heretofore given in respect of the Voting Shares, if any, are
revocable, and hereby revokes any and all prior proxies granted by such
Stockholder with respect to the Voting Shares. The proxy and power of attorney
granted hereunder shall terminate upon the termination of this Agreement.

 

Section 4. No Voting Trusts or Other Arrangement. Except as set forth herein,
each Stockholder agrees that such Stockholder will not, and will not permit any
entity under such Stockholder’s control to, following the date of this
Agreement, deposit any Parent Interests in a voting trust, grant any proxies
with respect to the Voting Shares or subject any of the Voting Shares to any
arrangement with respect to the voting of the Voting Shares. Each Stockholder
hereby revokes any and all previous proxies and attorneys in fact with respect
to the Voting Shares.

 

Section 5. Transfer and Encumbrance. Each Stockholder agrees that during the
term of this Agreement, such Stockholder will not, prior to the approval of the
Parent Stockholder Voting Matters, directly or indirectly, transfer, sell,
exchange, assign, hypothecate, pledge or otherwise dispose of or encumber
(“Transfer”) any of his, her or its Voting Shares or enter into any contract,
option, derivative or other agreement with respect to, or consent to, a Transfer
of, any of his, her or its Voting Shares or Stockholder’s voting or economic
interest therein, where such Transfer would (a) occur prior to the approval of
the Parent Stockholder Voting Matters and (b) would result in such Stockholder
not having the right to vote such Stockholder’s Parent Interests on the Parent
Stockholder Voting Matters. Any attempted Transfer of Voting Shares or any
interest therein in violation of this Section 5 shall be null and void.

 

Section 6. Appraisal and Dissenters’ Rights; Actions. Each Stockholder (a)
hereby waives, and agrees not to assert or perfect, any rights of appraisal or
rights to dissent from the Transactions that such Stockholder may have pursuant
to the Delaware General Corporation Law or otherwise by virtue of ownership of
the Voting Shares, and (b) agrees not to commence or join in, and agrees to take
all actions necessary to opt out of, any class in any class action with respect
to any claim, derivative or otherwise, against Parent, Holdings, Buyer, Seller,
Company or any of their respective successors alleging breach of any fiduciary
duty of any Person in connection with the negotiation and entry into the
Purchase Agreement or any ancillary agreements contemplated therein.

 



4

 



 

Section 7. Redemption, Conversion Rights and Registration Rights. Each
Stockholder agrees not to (a) exercise any right to redeem or convert (other
than the conversion of the shares of Class F common stock into shares of Class A
common stock of Parent upon consummation of the Transactions) any Parent
Interests as of the date hereof or acquired and held in such capacity subsequent
to the date hereof, or (b) exercise any registration rights or other rights with
respect to any Parent Interests as of the date hereof or acquired and held in
such capacity subsequent to the date hereof.

 

Section 8. Stockholder Agreements.

 

(a) Each applicable Stockholder shall comply with, and fully perform all of its
obligations, covenants and agreements set forth in the Letter Agreement.

 

(b) During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Purchase Agreement pursuant to Article
VII thereof, each Stockholder shall not modify or amend any Contract or similar
arrangement between or among such Stockholder, anyone related by blood, marriage
or adoption to such Stockholder or any Affiliate of such Stockholder (other than
the Buyer), on the one hand, and the Buyer, on the other hand, including, for
the avoidance of doubt, the Letter Agreement.

 

(c) Each Stockholder hereby covenants that such Stockholder shall not enter into
any Contract or similar arrangement that would restrict, limit or interfere with
the performance of such Stockholder’s obligations hereunder.

 

Section 9. No Solicitation of Transactions.

 

(a) During the term of this Agreement, each Stockholder shall not, and, to the
extent applicable, shall cause its Affiliates, officers, directors, employees,
representatives, consultants, financial advisors, attorneys, accountants or
other agents not to, (a) take any action, directly or indirectly, to initiate,
solicit, facilitate or encourage (including by way of furnishing or affording
access to any confidential or non-public material information) a Business
Combination other than as contemplated by the Purchase Agreement, (b)
participate in any discussions or negotiations relating to a Business
Combination other than as contemplated by the Purchase Agreement, (c) enter into
any Contract (including any letter of intent or confidentiality agreement)
providing for a Business Combination other than as contemplated by the Purchase
Agreement, or (d) furnish or provide any non-public information or data
regarding Parent, Holdings, Buyer, Seller or Company, or afford access to the
business, properties, assets or employees of Parent, to any Person except in the
ordinary course of business consistent with past practice, and in any event, not
in connection with or in response to any transactions that would or would
reasonably be expected to lead to or result in a Business Combination other than
as contemplated by the Purchase Agreement.

 



5

 



 

Section 10. Termination. This Agreement shall terminate upon and be of no
further force or effect upon the earliest to occur of (a) the Closing and (b)
the termination prior to the Closing of the Purchase Agreement in accordance
with its terms. Upon termination of this Agreement, no party shall have any
further obligations or liabilities under this Agreement; provided, however, that
the termination of this Agreement shall not relieve any party hereto from
liability arising in respect of any breach of this Agreement prior to such
termination. This Section 10 shall survive the termination of this Agreement.

 

Section 11. Press Releases. Each Stockholder shall be bound by and comply with
Section 6.7(a) of the Purchase Agreement.

 

Section 12. New Shares. In the event that (a) any Voting Shares, options,
warrants or other rights to acquire any additional securities of Parent are
issued to a Stockholder after the date of this Agreement pursuant to any stock
dividend, stock split, recapitalization, reclassification, combination or
exchange of shares of Parent of, on or affecting the Parent Interests, (b) a
Stockholder purchases or otherwise acquires Beneficial Ownership of any Voting
Shares, options, warrants or other rights to acquire any additional securities
of Parent after the date of this Agreement, or (c) a Stockholder acquires the
right to vote or share in the voting of any Voting Shares, options, warrants or
other rights to acquire any additional securities of Parent after the date of
this Agreement (such Voting Shares, options, warrants or other rights to acquire
any additional securities of Parent, collectively the “New Shares”), then such
New Shares acquired or purchased by such Stockholder shall be subject to the
terms of this Agreement as “Parent Interests” to the same extent as if they
constituted the Parent Interests owned by such Stockholder as of the date
hereof.

 

Section 13. Further Assurances. Each Stockholder shall take, or cause to be
taken, all actions and do, or cause to be done, all things reasonably necessary
under applicable Laws to consummate the Transactions on the terms and subject to
the conditions set forth herein and in the Purchase Agreement.

 

Section 14. Notices. All notices, demands, requests, instructions, claims,
consents, waivers and other communications to be given or delivered under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered (or, if delivery is
refused, upon presentment), received by fax or email (with hard copy to follow)
prior to 5:00 p.m. Central Time on a Business Day or delivery by reputable
overnight express courier (charges prepaid) or (b) three days following mailing
by certified or registered mail, postage prepaid and return receipt requested.
Unless another address is specified in writing, notices, demands and
communications shall be sent to the addresses indicated below:

 

If to a Stockholder, to the address included on such Stockholder’s signature
page hereto with a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166-4193

Attention:Joel Rubinstein
Jason Osborn

Fax:(212) 294-4700

Email:jrubinstein@winston.com
josborn@winston.com

 



6

 



 

If to Seller to:

 

Atlas Technical Consultants Holdings LP

13215 Bee Cave Parkway

Bldg. A, Suite 260

Austin, Texas 78738

Attention: L. Joseph Boyer

Email: joe.boyer@atlastechnical.us

 

with a copy (which shall not constitute notice) to:

 

c/o Bernhard Capital Partners

400 Convention St., Suite 1010

Baton Rouge, Louisiana 70802

Attention:Mark Spender
Christopher Dillon
Lucie Kantrow

Fax:(225) 454-6957

Email:mark@bernhardcapital.com
chris@bernhardcapital.com
lucie@bernhardcapital.com



and

 

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention:William J. Benitez, P.C.
Julian J. Seiguer, P.C.

Fax:(713) 836-3601

Email:william.benitez@kirkland.com
julian.seiguer@kirkland.com

 

Section 15. Miscellaneous.

 

(a) Except as set forth in the Purchase Agreement, whether or not the
Transactions are consummated, all fees and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement, including
the fees and disbursements of counsel, financial advisors and accountants, shall
be paid by the Party incurring such fees or expenses.

 



7

 



 

(b) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision of this Agreement or the application of any such provision to any
Person or circumstance shall be held to be prohibited by or invalid, illegal or
unenforceable under applicable Law in any respect by a court of competent
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Agreement.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible.

 

(c) This Agreement is binding upon, inures to the benefit of and is enforceable
by the Parties and their respective successors and permitted assigns. Neither
this Agreement nor any right, interest or obligation hereunder may be assigned
by any Party without the prior written consent of the other Party, and any
attempt to do so will be void, except for assignments and transfers by operation
of Law.

 

(d) The headings used in this Agreement have been inserted for convenience of
reference only and do not modify, define or limit any of the terms or provisions
hereof.

 

(e) Each of the Parties irrevocably agrees that any legal action or proceeding
with respect to this Agreement or the transactions contemplated hereby shall be
brought and determined by Court of Chancery of the State of Delaware and the
federal courts of the United States of America in the State of Delaware and each
of the Parties irrevocably submits to the exclusive jurisdiction of such courts
solely in respect of any legal proceeding arising out of or related to this
Agreement or the transactions contemplated hereby. The Parties further agree
that the Parties shall not bring suit with respect to any disputes arising out
of this Agreement or the transactions contemplated hereby in any court or
jurisdiction other than the above specified courts; provided, however, that the
foregoing shall not limit the rights of the Parties to obtain execution of
judgment in any other jurisdiction. The Parties further agree, to the extent
permitted by Law, that a final and nonappealable judgment against a Party in any
action or proceeding contemplated above shall be conclusive and may be enforced
in any other jurisdiction within or outside the United States by suit on the
judgment, a certified copy of which shall be conclusive evidence of the fact and
amount of such judgment.

 

(f) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND WITH RESPECT TO ANY COUNTERCLAIM RELATED THERETO.

 

(g) This Agreement and the Purchase Agreement supersede all prior discussions
and agreements between the Parties and/or their Affiliates with respect to the
subject matter hereof and contains the sole and entire agreement between the
Parties and their Affiliates with respect to the subject matter hereof;
provided, that during the term of this Agreement, the transfer restrictions
expressly set forth in Section 5 hereof shall be considered additive to any
transfer restrictions in any other agreement between the Parties and their
Affiliates containing restrictions on the transfer of any Parent Interests. Each
Party acknowledges and agrees that, in entering into this Agreement, such Party
has not relied on any promises or assurances, written or oral that are not
reflected in this Agreement or the Purchase Agreement.

 



8

 



 

(h) The Law of the State of Delaware shall govern (i) all claims or matters
related to or arising from this Agreement (including any tort or non-contractual
claims) and (ii) any questions concerning the construction, interpretation,
validity and enforceability of this Agreement, and the performance of the
obligations imposed by this Agreement, in each case without giving effect to any
choice-of-law or conflict-of-law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.

 

(i) The Parties acknowledge that the rights of each Party to consummate the
transactions contemplated hereby are unique and recognize and affirm that in the
event of a breach of this Agreement by any Party, money damages may be
inadequate and the non-breaching Party may have no adequate remedy at law.
Accordingly, the Parties agree that such non-breaching Party shall have the
right, in addition to any other rights and remedies existing in their favor at
Law or in equity, to enforce its rights and the other Party’s obligations
hereunder not only by an action or actions for damages but also by an action or
actions for specific performance, injunctive and/or other equitable relief
(without posting of bond or other security), including any order, injunction or
decree sought by Parent to cause any Stockholder to perform its agreements and
covenants contained in this Agreement. Each Party further agrees that the only
permitted objection that it may raise in response to any action for equitable
relief is that it contests the existence of a breach or threatened breach of
this Agreement.

 

(j) This Agreement may be executed and delivered in one or more counterparts and
by fax or email, each of which shall be deemed an original and all of which
shall be considered one and the same agreement. No Party shall raise the use of
a fax machine or email to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a fax
machine or email as a defense to the formation or enforceability of a Contract
and each Party forever waives any such defense.

 

(k) No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by the Parties. No waiver of any provision
or condition of this Agreement shall be valid unless the same shall be in
writing and signed by the Party against which such waiver is to be enforced. No
waiver by any Party of any default, breach of representation or warranty or
breach of covenant hereunder, whether intentional or not, shall be deemed to
extend to any other, prior or subsequent default or breach or affect in any way
any rights arising by virtue of any other, prior or subsequent such occurrence.

 

(l) Each Stockholder is entering into this Agreement in its, his or her capacity
as a stockholder of Parent and, notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement is intended or shall be construed to
require any Person, in his or her capacity as a director and/or officer of
Parent to act or fail to act in accordance with his, her or its fiduciary duties
in such director and/or officer capacity. Furthermore, no Person makes any
agreement or understanding herein in his, her or its capacity as a director
and/or officer of Parent. The Parties acknowledge that nothing in this Agreement
shall restrict Parent and Parent’s board of directors from taking any action
permitted by and in accordance with the Purchase Agreement.

 

(m) The Parties recognize and affirm that in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached, money damages would be inadequate (and therefore the
non-breaching Party would have no adequate remedy at Law) and the non-breaching
Party would be irreparably damaged. Accordingly, each Party agrees that each
other Party shall be entitled to specific performance, an injunction or other
equitable relief (without posting of bond or other security or needing to prove
irreparable harm) to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
Proceeding, in addition to any other remedy to which such Person may be
entitled.

 

* * * * *

 

9

 

 

The Parties have executed this Stockholder Support Agreement as of the date
first above written.

 



  ATLAS TECHNICAL CONSULTANTS HOLDINGS LP         By: Atlas Technical
Consultants Holdings GP LLC         Its: General Partner         By: /s/ L. Joe
Boyer   Name: L. Joe Boyer   Title: Chief Executive Officer         Boxwood
SPONSOR LLC         By: /s/ Stephen M. Kadenacy   Name: Stephen M. Kadenacy  
Title: Chief Executive Officer         MIHI BOXWOOD SPONSOR, LLC         By: /s/
Tobias Bachteler   Name: Tobias Bachteler   Title: Vice President         By:
/s/ Jin Chun   Name: Jin Chun   Title: Vice President         MIHI LLC        
By: /s/ Tobias Bachteler   Name: Tobias Bachteler   Title: Vice President      
  By: /s/ Jin Chun   Name: Jin Chun   Title: Vice President

 

Signature Page to Stockholder Support Agreement

 



10

 

  

  BOXWOOD MANAGEMENT COMPANY, LLC         By: /s/ Stephen M. Kadenacy   Name:
Stephen M. Kadenacy   Title: Chief Executive Officer

 



/s/ Daniel E. Esters   Daniel E. Esters       /s/ Richard A. Gadbois   Richard
A. Gadbois       /s/ Stephen M. Kadenacy   Stephen M. Kadenacy       /s/ Alan P.
Krusi   Alan P. Krusi       /s/ David Lee   David Lee       /s/ Duncan Murdoch  
Duncan Murdoch       /s/ Joseph E. Reece   Joseph E. Reece  



 

Signature Page to Stockholder Support Agreement



 



 

 

  

SCHEDULE A

Beneficial Ownership of Securities

 

Stockholder  Number of Shares   Number of Warrants  Boxwood Sponsor LLC  
 5,175,0001   3,750,0002 Joseph E. Reece    25,000    —  Richard A. Gadbois  
 25,000    —  Alan P. Krusi    25,000    —  Total    5,250,000    3,750,000 

  



 



1Includes 4,925,000 shares of Class F common stock and 250,000 shares of Class A
common stock underlying private placement units.

 

2Includes 3,500,000 private placement warrants and 250,000 private placement
warrants underlying private placement units.

 



Schedule A to Stockholder Support Agreement

 

 

 





 

 

